Case 5:19-cv-00052-SMH-KLH Document 44 Filed 05/05/20 Page 1 of 3 PageID #: 279



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION

 JACKIE MCCLEARY, ET AL.                                     CASE NO. 5:19-CV-00052 LEAD

 VERSUS                                                      JUDGE S. MAURICE HICKS, JR.

 ELEKTA INC., ET AL.                                         MAG. JUDGE KAREN L. HAYES

                                                            *** consolidated with ***

 SECURA INSURANCE CO.                                       CASE NO. 5:19-CV-01280

 VERSUS

 ADVANCED SHIELDING
 TECHNOLOGIES, INC.

                                              ORDER

         Before the undersigned Magistrate Judge, on reference from the District Court, is

 plaintiffs’ motion to stay discovery [doc. # 40]. By this motion, plaintiffs seek to stay all

 discovery until the court decides plaintiffs’ pending “Motion for Leave to Amend Including

 Request for Partial Limited Reconsideration” [doc. # 24]. Defendant, Advanced Shielding

 Technologies, Inc., (“Advanced Shielding”) opposes the motion. [doc. # 42]. Defendants,

 Elekta, Inc. and Elekta Oncology Systems, Inc., do not oppose the motion in light of the COVID-

 19 pandemic, but ask that all other applicable deadlines be extended correspondingly. [doc. #

 43]. Consolidated plaintiff, Secura Insurance Co., did not respond to the motion. The matter is

 ripe.

         Courts enjoy the discretionary authority to stay proceedings “in the interest of justice and

 in control of their dockets.” Wedgeworth v. Fibreboard Corp., 706 F.2d 541, 545 (5th Cir.

 1983). The court’s discretion is not limitless, however. Id. Courts consider the following

 factors in deciding whether to stay proceedings: “1) hardship and inequity on the moving party
Case 5:19-cv-00052-SMH-KLH Document 44 Filed 05/05/20 Page 2 of 3 PageID #: 280



 without a stay; 2) prejudice the non-moving party will suffer if a stay is granted; and 3) judicial

 economy.” Falgoust v. Microsoft Corp., 2000 WL 462919 (E.D. La. Apr. 19, 2000) (citations

 omitted).

        Plaintiffs contend that their proposed amended complaint will add new claims, dismiss

 other claims, and dismiss all claims against one defendant. Nevertheless, defendant, Advanced

 Shielding, seeks to move forward with discovery, as framed by plaintiffs’ original claims.

 Plaintiffs argue that if the parties proceed with discovery within the narrow scope requested by

 defendant, then there is a risk that the parties will have to re-depose witnesses and conduct

 duplicative discovery should plaintiffs prevail on their pending motion. Plaintiffs further

 emphasize that, because they fall with the categories of persons who are at-risk for severe

 outcomes from exposure to the COVID-19 virus, the pandemic makes it hazardous for them to

 proceed with discovery.

        In response, Advanced Shielding asserts that even if plaintiffs were to prevail on their

 pending motion, the scope of any additional discovery would prove narrow and the risk of

 duplicative discovery minimal. Meanwhile a stay would severely prejudice defendants should

 one or more of the immunologically compromised plaintiffs succumb to the virus before he

 could be deposed. Defendants also observe that COVID-19 should not impact written

 discovery, and depositions could be taken remotely.

        The court agrees with defendant that the safety challenges posed by COVID-19 are not

 insurmountable. However, in the absence of any indication that the untimely demise of one or

 more plaintiffs is imminent, the court is not persuaded that defendants will be materially

 prejudiced by a discovery stay. Thus, when COVID-19 concerns are combined with the


                                                  2
Case 5:19-cv-00052-SMH-KLH Document 44 Filed 05/05/20 Page 3 of 3 PageID #: 281



 possibility that the discovery landscape will be altered should plaintiffs prevail on their pending

 motion to amend/reconsider, then the parties’ interests and judicial economy support entry of a

 discovery stay pending the outcome of plaintiffs’ motion.

        The court further observes that Elekta seeks a continuance of all other case management

 deadlines. However, the discovery deadline is still a healthy ten months away (March 10,

 2021), such that there should be ample time for the parties to complete discovery once plaintiffs’

 motion is resolved. Certainly, as the case progresses and should the delay impact other

 deadlines, then, at that time, the parties may petition the court for relief from the existing

 scheduling order. In the meantime, if there are certain avenues of discovery (e.g., issues in the

 consolidated declaratory judgment action) that all parties agree will not be materially impacted

 by the ruling on the motion to amend/reconsider or other safety concerns, then the parties may

 pursue that discovery. Absent joint agreement, however, discovery is stayed.

        For these reasons,

        IT IS ORDERED that plaintiffs’ motion to stay discovery [doc. # 40] until the court

 decides plaintiffs’ pending motion for leave to amend/reconsider [doc. # 24] is GRANTED. 1

        In Chambers, at Monroe, Louisiana, this 5th day of May 2020.


                                                        __________________________________
                                                        KAREN L. HAYES
                                                        UNITED STATES MAGISTRATE JUDGE




 1
   As this motion is not excepted in 28 U.S.C. § 636(b)(1)(A), nor dispositive of any claim on the
 merits within the meaning of Rule 72 of the Federal Rules of Civil Procedure, this ruling is
 issued under the authority thereof, and in accordance with the standing order of this court. Any
 appeal must be made to the district judge in accordance with Rule 72(a) and L.R. 74.1(W).

                                                   3
